PER CURIAM.
Appellant, a juvenile at the time of the offenses, was tried and convicted as an adult under an information charging armed burglary and grand theft. He was sentenced to a maximum guideline sentence on both charges without, however, the mandated prerequisite of presentence proceedings and a written order setting forth specific findings, as required by Section 39.-111, Florida Statutes (Supp.1988). The state concedes this to be reversible error. See State v. Rhoden, 448 So.2d 1013 (Fla.1984).
Appellant’s remaining points on appeal are without merit.
In view whereof, the judgments of guilt are affirmed; but the sentences imposed are vacated and set aside. The cause is remanded for further proceedings in compliance with Section 39.111 and the subsequent imposition of appropriate sentences in accordance therewith.
Affirmed in part; reversed in part.
DOWNEY and WALDEN, JJ., and McNULTY, JOSEPH P., Associate Judge, concur.